DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Th3e present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 04/13/2022.
Claims 1 and 3-17 are pending.
Claims 1, 3-11, and 14-15 are amended.
Claim 2 is cancelled.
Claims 16 and 17 are added.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “…controlling the plurality of loads and the power transfer relative to the selectively connectable dispatchable energy source and the at least one intermittent energy source over the first planning interval…” There has been no prior mention of a power transfer, and it is unclear what this refers to. There is insufficient antecedent basis for this limitation in the claim. Claims 3 and 4 also directly refer to “the power transfer.”

Response to Arguments

Applicant’s arguments filed 04/13/2022 have been fully considered but the newly amended limitations have changed the scope of the claims. Applicant's amendment necessitated new citations to the amended limitations and a re-interpretation of the cited prior art based on the new scope, but a short response to Applicants arguments will be provided here to supplement the newly cited limitations that follow.
Applicant’s arguments include the argument that Hooshmand does not teach “detecting and compensating, in a lower layer of hierarchical optimization, short-term imbalances between the generated power by the at least one intermittent energy source and power demand by the plurality of loads in real time with a fine temporal resolution". In support of said argument, Applicant seems to argue that the “hourly constraints for a real-time controller which optimize the micro-grid performance” does not amount to “detecting and compensating in a lower layer of hierarchical optimization, short-term imbalances between generated power by an at least one intermittent energy source and power demand by loads in real time with a fine temporal resolution (see Pgs. 11-12, arguments).  
The Examiner respectfully disagrees. The constraints of Hooshmand themselves are not compensating for imbalances, but it is clearly stated in paragraph 56 that they are used by a real-time controller to guarantee balance in an optimization controller on a real-time (i.e. fine temporal resolution) basis for intermittent generation and load. 



Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0058571 to Hooshmand et al., (hereinafter Hooshmand) in view of US Patent Publication No. 2015/0019034 to Gonatas (hereinafter Gonatas).


Regarding claim 1, Hooshmand discloses a computer-implemented hierarchical optimization method for real-time balancing of power production and power consumption (Real-time balancing between generation and consumption, using a two layer (i.e. hierarchical) optimization, see P55-56, P3, P8, Hooshmand) in a localized smart energy management system comprising a plurality of controllable loads (Micro-grid with loads, see P15, Hooshmand), at least one intermittent energy source (Renewable sources (ie intermittent sources), see P3, P17, 15, Hooshmand), and a selectively connectable dispatchable energy source (Dispatchable sources, including energy storage sources and grid-tied sources, see P15-19, P3-4, Hooshmand), the method comprising:

providing forecasts of long-term demand profiles for the plurality of controllable loads and providing forecasts of long-term power generation profiles for the at least one intermittent energy source (Forecasts of load and renewable generations, see Figs. 3B, 3C, 4B, P5, P32-33, Hooshmand), wherein the long-term demand profile and power generation profile are forecasted over a first planning interval (Optimization window, see P19, P9, 47-48, Hooshmand); 
generating coarse-grained schedules for controlling the plurality of loads and the power transfer relative to the selectively connectable dispatchable energy source and the at least one intermittent energy source over the first planning interval (Scheduling to control balance and energy dispatch from generation to loads over a day interval, see P15-19, P48-49, 47, abs, P4, Hooshmand) and with a coarse temporal resolution by solving in a solver module of an upper layer of hierarchical optimization a first constrained optimization problem with the provided long-term demand profile and power generation profile as inputs (A first layer optimization is performed in timescales of a day, based on demand and generation profile. These are coarse-grained dispatch schedules, see P55-56, P47-48, 35, Hooshman); 
 
detecting and compensating, in a lower layer of hierarchical optimization (A second layer, see P41-42, P15, P48-49, P51, P55-56, P47-48, 35, abs, Hooshmand), short-term imbalances between the generated power by the at least one intermittent energy source and power demand by the plurality of loads in real time with a fine temporal resolution (Balance guaranteed by using second layer real-time (i.e. short-term) optimization in view of current information, see P41-42, P15, P48-49, P51, P55-56, P47-48, 35, abs, Hooshmand), the fine temporal resolution being at least a factor of ten smaller than the coarse temporal resolution, by transmitting control decisions to adjust one or more of the plurality of loads or to change a connection to the dispatchable energy source (A real-time second layer optimization control is performed in second-by-second timescale, therefore short-term actions are a factor of ten times smaller than first time scale using a day scale, see P41-42, P15, P48-49, P51, P55-56, P47-48, 35, abs, Hooshmand); 
computing control decisions to be transmitted in real time with a fine temporal resolution, by iteratively refining the coarse-grained schedules (Iterative optimization of first layer (closed-loop) including scheduling and real-time second layer balancing, see P15, P37, P40, P9, Hooshmand), over a second planning interval shorter than the first planning interval (Second layer has a time in seconds, see P55-56, Hooshmand), wherein refining at each iteration includes solving in a solver module of the lower layer a second constrained optimization problem with respective portions of coarse-grained power reference curves for the power consumption by the plurality of scheduled loads and the power transfer by the scheduled connections to the dispatchable energy source as optimality constraints (Iterative optimization including scheduling uses second layer dispatch at each iteration with contraints, see P46-57, Hooshmand). 

Hooshmand does not explicitly teach a new forecast of a short-term power generation profile for at least one intermittent energy source and over a second planning interval, the new short-term power generation profiles as inputs.
However, Gonatas from the same or similar field of renewable energy and optimization, teaches a new forecast of a short-term power generation profile for at least one intermittent energy source and over a second planning interval, the new short-term power generation profiles as inputs (Forecast for an intermittent source for a longer and short interval, wherein forecasts used in optimization, see P44, 47, 52, P5, P21, Gonatas).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the optimization as described by Hooshmand and incorporating shorter term forecast profiles, as taught by Gonatas.  
One of ordinary skill in the art would have been motivated to do this modification in order to better forecast short timescale renewable source production so as to better optimize and mitigate and costs associated with power fluctuation of intermittent sources (see Abs, P2, 5, 39, Gonates). 


Regarding claim 8, the combination of Hooshmand and Gonatas teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand further discloses further comprising the step of purchasing energy from or selling energy to a utility grid as dispatchable energy source, a price of the energy to be purchased or sold varying dynamically, and wherein purchasing or selling of energy is taking a dynamic energy pricing model into account (Time of use electricity rates obtained and used in optimization, with the implication that energy is purchased or sold from a grid, and where in the price is expressed as an equation model varying in time, see P32, P19, Hooshmand).


Regarding claim 9, the combination of Hooshmand and Gonatas teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand further discloses wherein the an optimality constraint of first constrained optimization problem comprises an energy reduction term for the energy purchased from the utility grid, (Constraints include cost efficiency objective, which means reducing energy so as to be more cost effective, see P19-20, Hooshmand).



Regarding claim 10, the combination of Hooshmand and Gonatas teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand further teaches a current available renewable energy is determined, with the implication that an environmental variable affects the renewable source to determine the available power that is an internal variable of the source, see P56, P17, P41, P38, Hooshmand,
But does not explicitly teach measuring a local environmental variable, an internal variable of an intermittent energy source, and applying a forecasting model to the measured local environmental variable, to a measured internal variable of the intermittent energy source.
However, Gonatas from the same or similar field of renewable energy and optimization, teaches at least one measuring a local environmental variable (Detectors for measuring an environmental variable, such as meteorological, irradiance or cloud/sky data, see P19, P23, 6, 5, Gonatas), an internal variable of an intermittent energy source (Power output of an energy source is interpreted as an internal variable, see P7, Gonatas), and applying a forecasting model to the measured local environmental variable, or a measured internal variable of the intermittent energy source (Analysis is applied to environmental data and power output data to predict/forecast short-term characteristic of a renewable source, see P7, p29-31, Gonatas).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the optimization as described by Hooshmand and incorporating environmental and source variables, as taught by Gonatas.  
One of ordinary skill in the art would have been motivated to do this modification in order to better forecast short timescale renewable source production so as to better optimize and mitigate and costs associated with power fluctuation of intermittent sources (see Abs, P2, 5, 39, Gonates). 


Claim 11 is rejected on the same grounds as claim 1.

Regarding claim 12, the combination of Hooshmand and Gonatas teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand further discloses wherein the at least one intermittent energy source is a renewable energy source comprising a photovoltaic module or a wind turbine (Renewable sources, including photovoltaic or wind, see P17, P15-19, Hooshmand).


Regarding claim 13, the combination of Hooshmand and Gonatas teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Hooshmand further discloses further comprising an energy storage system comprising one or more of a battery, a supercapacitor, a fuel cell, a heat converter, a flying wheel, a water reservoir, or an air compressor (Energy storage battery, see P15-19, Hooshmand).


Claim 14 is rejected on the same grounds as claim 10 with P66 teaching a processor.


Claim 15 is rejected on the same grounds as claim 13 and its base claims. It is noted that “a smart building, smart city cell, or smart vehicle, or smart company plant, or smart car park maintenance” is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and is not given patentable limiting weight, see MPEP 2103(I)C.

Regarding claim 16, the combination of Hooshmand and Gonatas teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand further teaches wherein the fine temporal resolution corresponds to time steps of the order of one second or wherein the second planning interval corresponds to or is smaller than a time step of the coarse temporal resolution (A real-time second layer optimization control is performed in second-by-second timescale, therefore short-term actions are a factor of ten times smaller than first time scale using a day scale, see P41-42, P15, P48-49, P51, P55-56, P47-48, 35, abs, Hooshmand).


Regarding claim 17, the combination of Hooshmand and Gonatas teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand further teaches wherein an optimality constraint of the first constrained optimization problem comprises a modelled lifetime of the energy storage energy storage system (Optimization includes battery lifetime, see P20, P62, Hooshmand).



Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hooshmand, in view of Gonatas, and in further view of US Patent Publication No. 2014/0350743 to Asghari et al., (hereinafter Asghari).

Regarding claim 3, the combination of Hooshmand and Gonatas teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand further teaches the localized smart energy management system furthermore comprising a selectively connectable energy storage system (Optimization includes determination scheduler of power transfer employing energy storage, and battery power data, see P17-20, P32, P25, Hooshmand ) with an associated state of charge (SoC, P54, Hooshmand) , the method further comprising: providing an energy storage model for the energy storage system (energy model, see P57, Hooshmand), wherein the generating of coarse-grained schedules includes generating a coarse-grained schedule for controlling, over the first planning interval and with the coarse temporal resolution, the power transfer relative to the energy storage system, taking into account a coarse-grained state of charge trajectory of the energy storage system (Scheduling via optimization for intervals of first layer over a day that include use of energy storage, see P46-57, Hooshmand), and wherein the refining of the coarse-grained schedules over the second planning interval at each iteration includes simulating a fine-grained trajectory of the energy storage system and solving in the solver module of the lower layer a second constrained optimization problem with respective portions of coarse-grained power reference curves for at the power consumption by the plurality of scheduled loads and the power transfer by the scheduled connections to the dispatchable energy source, and the power transfer by the scheduled connections to the energy storage system as optimality constraints (Optimization including energy model and constraints, see P46-57, Hooshmand).

Hooshmand does not explicitly teach a model simulating a state of charge.
However, Asghari from the same or similar field of renewable energy and optimization, teaches a model simulating a state of charge (State of charge model, see P91, eq. 8, P29, P80, 88, 118, Asghari).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the optimization as described by Hooshmand and incorporating state of charge model, as taught by Asghari.  
One of ordinary skill in the art would have been motivated to do this modification in order to better consider the charge of a battery so as to consider whether or not there the power of the battery can be used for power balance and dispatch (see p58, P36, 41, Asghari). 

Gonatas further teaches new short-term power generation profiles as inputs (Forecast for an intermittent source for a longer and short interval, wherein forecasts used in optimization, see P44, 47, 52, P5, P21, Gonatas).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the optimization as described by Hooshmand and incorporating shorter term forecast profiles, as taught by Gonatas.  
One of ordinary skill in the art would have been motivated to do this modification in order to better forecast short timescale renewable source production so as to better optimize and mitigate and costs associated with power fluctuation of intermittent sources (see Abs, P2, 5, 39, Gonates). 


Regarding claim 4, the combination of Hooshmand, Gonatas, and Asghari teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further teaches wherein generating of coarse-grained schedules for controlling the plurality of loads, the power transfer relative to the dispatchable energy source and the at least one intermittent energy source, and the power transfer relative to the energy storage system comprises generating the coarse-grained schedule for controlling the plurality of loads, using a simplified version of the energy storage model, before generating the coarse-grained schedules for controlling the power transfer relative to the dispatchable energy source and the at least one intermittent energy source, and the power transfer relative to the energy storage system, in response to an optimized coarse-grained state-of-charge trajectory (State of charge model interpreted as simplified, and used in optimization to generate dispatch scheduling of generation and balance, see P91, p50-73, eq. 8, P29, P80, 88, 118, Asghari).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the optimization as described by Hooshmand and incorporating state of charge model, as taught by Asghari.  
One of ordinary skill in the art would have been motivated to do this modification in order to better consider the charge of a battery so as to consider whether or not there the power of the battery can be used for power balance and dispatch (see p58, P36, 41, Asghari). 


Regarding claim 5, the combination of Hooshmand, Gonatas, and Asghari teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Asghari further teaches further comprising: providing an initial state of charge of the energy storage system as a further input to the lower layer at each new iteration of said refining of the coarse-grained schedules, by measuring or simulating the state of charge of the energy storage system in accordance with the refined coarse- grained schedules obtained for the iteration of the lower layer preceding said new iteration (Initial SoC used in optimization that includes a second layer and iterative schedule generation, see P80, p50-73, eq. 8, P29, P80, 88, 118, Asghari).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the optimization as described by Hooshmand and incorporating initial state of charge, as taught by Asghari.  
One of ordinary skill in the art would have been motivated to do this modification in order to more accurately solve an optimization problem by considering the initial states of parameters pertaining to a system being analyzed (see p79-80, p58, P36, 41, Asghari). 



Regarding claim 6, the combination of Hooshmand, Gonatas, and Asghari teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand further teaches iteratively regenerating the coarse-grained schedules in the upper layer at regular intervals, the first planning interval receding by a duration of such regular interval at each repetition, obtaining the state of charge of the energy storage system by measuring or simulating the state of charge in accordance with the refined coarse-grained schedules obtained for a current iteration of the lower layer, and applying the obtained state of charge as a further input to the upper layer when regenerating the coarse-grained schedules in each repetition of the upper layer (Iterative optimization of first layer with receding horizon, including scheduling and real-time second layer balancing with energy storage, see Fig. 3C, P15, P39-P57 P9, Hooshmand).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hooshmand, in view of Gonatas, in further view of Asghari, and in further view of US Patent Publication No. 2013/0138369 to Papana et al, (hereinafter Papana).

Regarding claim 7, the combination of Hooshmand, Gonatas, and Asghari teaches teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hooshmand does not explicitly teach a provided model for an energy storage system is a nonlinear equivalent circuit model.
However, Papana from the same or similar field of battery state monitoring, teaches a provided model for an energy storage system is a nonlinear equivalent circuit model (Non-linear equivalent electrical model used, see P26, Papana).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the optimization as described by Hooshmand and incorporating a non-linear equivalent model, as taught by Papana.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a desired known model that can estimate properties of interest of an energy storage device (see P26, Papana). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117